Exhibit 10.3

 

ACCURIDE CORPORATION

2005 INCENTIVE AWARD PLAN

(AS AMENDED AND RESTATED)

 

ARTICLE 1

 

PURPOSE

 

The purpose of the Accuride Corporation 2005 Incentive Award Plan (the “Plan”)
is to promote the success and enhance the value of Accuride Corporation, a
Delaware corporation (the “Company”) by linking the personal interests of
Directors, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.  The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Directors, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
and its Subsidiaries’ operations are largely dependent.  The Plan was originally
adopted on April 14, 2005 and amended and restated on June 14, 2007, and
September 22, 2008.  The Plan is hereby amended and restated effective
January 1, 2009.

 

ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                                 “Award” means an Option, Restricted Stock,
Stock Appreciation Right, Performance Share, Performance Stock Unit, Performance
Award, Dividend Equivalent, Stock Payment, Deferred Stock, Restricted Stock Unit
or a Performance-Based Award granted to a Participant pursuant to the Plan.

 

2.2                                 “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award,
including through electronic medium.

 

2.3                                 “Board” means the Board of Directors of the
Company.

 

2.4                                 “Change of Control” means and includes each
of the following:

 

(a)                                  A transaction or series of transactions
(other than an offering of Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership

 

--------------------------------------------------------------------------------


 

(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company possessing more than 35% of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.4(a) or Section 2.4(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
a majority of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.4(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

The Committee shall determine whether a Change in Control of the Company has
occurred under the above definition, and the date of the occurrence of such
Change in Control and any incidental matters relating thereto.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.6                                 “Committee” means the committee of the Board
described in Article 12.

 

2.7                                 “Consultant” means any consultant or adviser
if:

 

2

--------------------------------------------------------------------------------


 

(a)                                  The consultant or adviser renders bona fide
services to the Company;

 

(b)                                 The services rendered by the consultant or
adviser are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and

 

(c)                                  The consultant or adviser is a natural
person who has contracted directly with the Company to render such services.

 

2.8                                 “Covered Employee” means an Employee who is,
or could be, a “covered employee” within the meaning of Section 162(m) of the
Code.

 

2.9                                 “Deferred Stock” means a right to receive a
specified number of shares of Stock during specified time periods pursuant to
Article 8.6.

 

2.10                           “Director” means a member of the Board, or as
applicable, a member of the board of directors of a Subsidiary.

 

2.11                           “Disability” means that the Participant qualifies
to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.

 

2.12                           “Dividend Equivalents” means a right granted to a
Participant pursuant to Article 8 to receive the equivalent value (in cash or
Stock) of dividends paid on Stock.

 

2.13                           “Effective Date” shall have the meaning set forth
in Section 13.1.

 

2.14                           “Eligible Individual” means any person who is an
Employee, Consultant, or Director, as determined by the Committee.

 

2.15                           “Employee” means any officer or other employee
(as defined in accordance with Section 3401(c) of the Code) of the Company or
any Subsidiary.

 

2.16                           “Equity Restructuring” shall mean a nonreciprocal
transaction between the company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the shares of Stock (or other
securities of the Company) or the share price of Stock (or other securities) and
causes a change in the per share value of the Stock underlying outstanding
Awards.

 

2.17                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.18                           “Fair Market Value” means, as of any given date,
(i) if Stock is traded on an exchange, the closing price of a share of Stock as
reported in the Wall Street Journal on such date, or if the Stock is not traded
on such date, then the first date immediately preceding such date on which the
Stock was traded; or (ii) if Stock is not traded on an exchange but is quoted on
a national market or other quotation system, the last sales price for the Stock
on such date, or if the Stock is not traded on such date, then the date
immediately prior to such date on which sales prices are reported by a national
market or such other quotation system; or (iii) if the Stock is not

 

3

--------------------------------------------------------------------------------


 

publicly traded, the fair market value established by the Committee acting in
good faith. Fair Market Value shall be determined consistent with the
requirements set forth in Treas. Reg. §1.409A-1(b)(5)(iv).

 

2.19                           “Full Value Award” means any Award other than an
Option or other Award for which the Participant pays the intrinsic value
(whether directly or by forgoing a right to receive a payment from the Company).

 

2.20                           “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

2.21                           “Non-Employee Director” means a member of the
Board who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) of the Exchange Act, or any successor definition adopted by the
Board.

 

2.22                           “Non-Qualified Stock Option” means an Option that
is not intended to be an Incentive Stock Option.

 

2.23                           “Option” means a right granted to a Participant
pursuant to Article 5 of the Plan to purchase a specified number of shares of
Stock at a specified price during specified time periods.  An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.

 

2.24                           “Participant” means an Eligible Individual who
has been granted an Award pursuant to the Plan.

 

2.25                           “Performance Award” means a right granted to a
Participant pursuant to Article 8, to receive a cash payment contingent upon
achieving certain performance goals established by the Committee.

 

2.26                           “Performance-Based Award” means an Award granted
to selected Covered Employees pursuant to Articles 6 and 8, but which is subject
to the terms and conditions set forth in Article 9.

 

2.27                           “Performance Criteria” means the criteria that
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following:  net earnings (either before or after interest, taxes, depreciation
and amortization), economic value-added (as determined by the Committee), sales
or revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on capital, return on net assets, return on stockholders’
equity, return on assets, return on capital, stockholder returns, return on
sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings per share, price
per share of Stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group.  The Committee shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.

 

4

--------------------------------------------------------------------------------


 

2.28                           “Performance Goals” means, for a Performance
Period, the goals established in writing by the Committee for the Performance
Period based upon the Performance Criteria.  Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, business unit, or an individual.  The Committee, in its discretion,
may, within the time prescribed by Section 162(m) of the Code, adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.

 

2.29                           “Performance Period” means the one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance-Based Award.

 

2.30                           “Performance Share” means a right granted to a
Participant pursuant to Article 8, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance based
targets established by the Committee.

 

2.31                           “Performance Stock Unit” means a right granted to
a Participant pursuant to Article 8, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance based
targets established by the Committee.

 

2.32                           “Plan” means this Accuride Corporation Incentive
Award Plan, as it may be amended from time to time.

 

2.33                           “Qualified Performance-Based Compensation” means
any compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

 

2.34                           “Restatement Effective Date” means the date this
Amended and Restated Plan is approved by stockholders in accordance with
Section 13.1.

 

2.35                           “Restricted Stock” means Stock awarded to a
Participant pursuant to Article 6 that is subject to certain restrictions and
may be subject to risk of forfeiture.

 

2.36                           “Restricted Stock Unit” means an Award granted
pursuant to Section 8.6.

 

2.37                           “Stock” means the common stock of the Company,
par value $0.01 per share, and such other securities of the Company that may be
substituted for Stock pursuant to Article 11.

 

2.38                           “Stock Appreciation Right” or “SAR” means a right
granted pursuant to Article 7 to receive a payment equal to the excess of the
Fair Market Value of a specified number of shares of Stock on the date the SAR
is exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.

 

5

--------------------------------------------------------------------------------


 

2.39                           “Stock Payment” means (a) a payment in the form
of shares of Stock, or (b) an option or other right to purchase shares of Stock,
as part of any bonus, deferred compensation or other arrangement, made in lieu
of all or any portion of the compensation, granted pursuant to Article 8.

 

2.40                           “Subsidiary” means any corporation or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.

 

2.41                           “Termination of Service” means with respect to a
Participant who is an employee of the Company, either (1) termination of a
Participant’s employment with the Company and all Affiliates due to death,
retirement or other reasons, or (2) a permanent reduction in the level of bona
fide services the Participant provides to the Company to an amount that is 20%
or less of the average level of bona fide services the Participant provided to
the Company in the immediately preceding 36 months, with the level of bona fide
service calculated in accordance with Treasury Regulation
Section 1.409A-1(h)(1)(ii).  Termination of Service with respect to a
non-employee member of the Board, means that he or she has ceased to be a member
of the Board.  Termination of Service with respect to a non-employee independent
contractor or consultant providing services to Company, means such individual’s
separation from service with the Company due to the expiration of the contract,
and if there is more than one contract, all contracts under which the individual
performs services, as long as the expiration is a good faith and complete
termination of the contractual relationship.

 

  For purposes of determining whether a Termination of Service has occurred, the
term “Affiliate” means (1) an entity that would be a member of a “controlled
group of corporations” (within the meaning of Code Section 414(b) as modified by
Code Section 415(h)) that includes the Company as a member of the group if for
purposes of applying Code Section 1563(a)(1), (2) or (3) for determining the
members of a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code Section 1563(a)(1), (2) and (3); and (2) a group of
trades or businesses under common control (within the meaning of Code
Section 414(c)) that includes the Company as a member of the group if, for
purposes of applying Treasury Reg. §1.414(c)-2 to identify the members of a
group of trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Treasury Reg. §1.414(c)-2.

 

  An employee Participant’s employment relationship with the Company is treated
as continuing while the Participant is on military leave, sick leave, or other
bona fide leave of absence (if the period of such leave does not exceed six
months, or if longer, so long as the Participant’s right to reemployment with
the Company or an Affiliate is provided either by statute or contract).  If the
Participant’s period of leave exceeds six months and the Participant’s right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following the
expiration of such six-month period.  Whether a termination of employment has
occurred will be determined based on all of the facts and circumstances and in
accordance with regulations issued by the United States Treasury Department
pursuant to Code Section 409A.

 

6

--------------------------------------------------------------------------------


 

For purposes of the Plan, if a Participant performs services in more than one
capacity, the Participant must have a Termination of Service in all capacities
as an employee, member of the Board, independent contractor or consultant to
have a Termination of Service.  Notwithstanding the foregoing, if a Participant
provides services both as an employee and a non-employee, (1) the services
provided as a non-employee are not taken into account in determining whether the
Participant has a Termination of Service as an employee under a nonqualified
deferred compensation plan in which the Participant participates as an employee
and that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a non-employee, and (2) the services provided as an
employee are not taken into account in determining whether the Participant has a
Termination of Service as a non-employee under a nonqualified deferred
compensation plan in which the Participant participates as a non-employee and
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as an employee.

 

On occasion, in the Plan and related documents, the term “Separation from
Service” is used in lieu of the term Termination of Employment or Service.  The
term “Separation from Service” has the same meaning ascribed to the term
Termination of Employment or Service in this Section 2.41.

 

ARTICLE 3

 

SHARES SUBJECT TO THE PLAN

 

3.1                                 Number of Shares.

 

(a)                                  Subject to Article 11 and Section 3.1(b),
the aggregate number of shares of Stock which may be issued or transferred
pursuant to Awards under the Plan shall be 3,633,988 shares.  The maximum number
of shares of Stock that may be delivered upon exercise of Incentive Stock
Options shall be 3,633,988.

 

(b)                                 Notwithstanding Section 3.1(a): (i) the
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards), and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award; (ii) shares of Stock that are potentially deliverable
under any Award that expires or is canceled, forfeited, settled in cash or
otherwise terminated without a delivery of such shares to the Participant will
not be counted as delivered under the Plan; (iii) shares of Stock that have been
issued in connection with any Award (e.g., Restricted Stock) that is canceled,
forfeited, or settled in cash such that those shares are returned to the Company
will again be available for Awards; and (iv) shares of Stock withheld in payment
of the exercise price or taxes relating to any Award and shares equal to the
number surrendered in payment of any exercise price or taxes relating to any
Award shall be deemed to constitute shares not delivered to the Participant and
shall be deemed to be available for Awards under the Plan; provided, however,
that, no shares shall become available pursuant to this Section 3.1(b) to the
extent that (x) the transaction resulting in the return of shares occurs more
than ten years after the date of the most recent shareholder approval of the
Plan, or (y) such return of shares would constitute a “material revision” of the
Plan subject to stockholder approval under then applicable rules of any stock

 

7

--------------------------------------------------------------------------------


 

exchange or any quotation system.  In addition, in the case of any Award granted
in substitution for an award of a company or business acquired by the Company or
a subsidiary or affiliate, shares of Stock issued or issuable in connection with
such substitute Award shall not be counted against the number of shares reserved
under the Plan, but shall be available under the Plan by virtue of the Company’s
assumption of the plan or arrangement of the acquired company or business. This
Section 3.1 shall apply to the share limit imposed to conform to the regulations
promulgated under the Code with respect to Incentive Stock Options only to the
extent consistent with applicable regulations relating to Incentive Stock
Options under the Code.  Because shares will count against the number reserved
in Section 3.1 upon delivery, the Committee may, subject to the share counting
rules under this Section 3.1, determine that Awards may be outstanding that
relate to a greater number of shares than the aggregate remaining available
under the Plan, so long as Awards will not result in delivery and vesting of
shares in excess of the number then available under the Plan.  The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan.

 

3.2                                 Stock Distributed.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

 

3.3                                 Limitation on Number of Shares Subject to
Awards and Limit on Performance Awards.  Notwithstanding any provision in the
Plan to the contrary, and subject to Article 11, the maximum number of shares of
Stock with respect to one or more Awards that may be granted to any one
Participant during any twelve-month period (measured from the date of any grant)
shall be 500,000 and the maximum amount that may be paid in cash as a
Performance Award that is intended to be a Performance Based Award shall not
exceed $1,000,000.  In addition, no more than one-half of the shares of Stock
available for issuance pursuant to Awards under Section 3.1(a) may be issued in
the form of Full Value Awards.

 

ARTICLE 4

 

ELIGIBILITY AND PARTICIPATION

 

4.1                                 Eligibility.

 

 (a)                               General.  Persons eligible to participate in
this Plan include Employees, Consultants, and all Directors, as determined by
the Committee.

 

 (b)                              Foreign Participants.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or in which Eligible
Individuals reside, the Committee, in its sole discretion, shall have the power
and authority to:

 

(i)                                     Determine which Subsidiaries shall be
covered by the Plan;

 

(ii)                                  Determine which Eligible Individuals
outside the Unites States are eligible to participate in the Plan;

 

8

--------------------------------------------------------------------------------


 

(iii)                               Modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws;

 

(iv)                              Establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Sections 3.1 and
3.3 of the Plan; and

 

(v)                                 Take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

 

Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act, the Code,
any securities law or governing statute or any other applicable law.

 

4.2                                 Participation.  Subject to the provisions of
the Plan, the Committee may, from time to time, select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan.

 

ARTICLE 5

 

STOCK OPTIONS

 

5.1                                 General.  The Committee is authorized to
grant Options to Eligible Individuals on the following terms and conditions:

 

(a)                                  Exercise Price.  The exercise price per
share of Stock subject to an Option shall be determined by the Committee and set
forth in the Award Agreement; provided that the exercise price for any Option
shall not be less than 100% of the Fair Market Value of a share of Stock on the
date of grant.

 

(b)                                 Time and Conditions of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part; provided that the term of any Option granted under the Plan
shall not exceed ten years and that no Option may be exercisable earlier than
one year after its date of grant, except as provided in Section 11.2.  The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.

 

(c)                                  Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, the form of
payment, including, without limitation, (i) cash, (ii) promissory note bearing
interest at no less than such rate as shall then preclude the imputation of
interest under the Code, (iii) shares of Stock held for such period of time as
may be required by the Committee in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof, (iv) by the
delivery of a notice that the Participant has placed a market

 

9

--------------------------------------------------------------------------------


 

sell order with a broker with respect to shares of Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants, or (v) other property acceptable to the Committee.
 Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k) of the Exchange
Act.

 

(d)                                 Evidence of Grant.  All Options shall be
evidenced by an Award Agreement between the Company and the Participant.  The
Award Agreement shall include such additional provisions as may be specified by
the Committee.

 

5.2                                 Incentive Stock Options.  Incentive Stock
Options shall be granted only to Employees and the terms of any Incentive Stock
Options granted pursuant to the Plan, in addition to the requirements of
Section 5.1, must comply with the following additional provisions of this
Section 5.2:

 

(a)                                  Expiration of Option.  Subject to
Section 5.2(c), an Incentive Stock Option shall cease to be an Incentive Stock
Option and shall be a Non-Qualified Stock Option to any extent exercised by
anyone after the first to occur of the following events:

 

(i)                                     Ten years from the date it is granted,
unless an earlier time is set in the Award Agreement;

 

(ii)                                  Three months after the Participant’s
termination of employment as an Employee; and

 

(iii)                               One year after the date of the Participant’s
termination of employment or service on account of Disability or death.  Upon
the Participant’s Disability or death, any Incentive Stock Options exercisable
at the Participant’s Disability or death may be exercised by the Participant’s
legal representative or representatives, by the person or persons entitled to do
so pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.

 

(b)                                 Dollar Limitation.  The aggregate Fair
Market Value (determined as of the time the Option is granted) of all shares of
Stock with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000 or such other
limitation as imposed by Section 422(d) of the Code, or any successor
provision.  To the extent that Incentive Stock Options are first exercisable by
a Participant in excess of such limitation, the excess shall be considered
Non-Qualified Stock Options.

 

(c)                                  Ten Percent Owners.  An Incentive Stock
Option shall be granted to any individual who, at the date of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of Stock of the Company only if such Option is granted at a

 

10

--------------------------------------------------------------------------------


 

price that is not less than 110% of Fair Market Value on the date of grant and
the Option is exercisable for no more than five years from the date of grant.

 

(d)                                 Notice of Disposition.  The Participant
shall give the Company prompt notice of any disposition of shares of Stock
acquired by exercise of an Incentive Stock Option within (i) two years from the
date of grant of such Incentive Stock Option or (ii) one year after the transfer
of such shares of Stock to the Participant.

 

(e)                                  Expiration of Incentive Stock Options.  No
Award of an Incentive Stock Option may be made pursuant to this Plan after the
tenth anniversary of the Restatement Effective Date.

 

(f)                                    Right to Exercise.  During a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.

 

(g)                                 Failure to Meet Requirements.  Any Option
(or portion thereof) purported to be an Incentive Stock Option, which, for any
reason, fails to meet the requirements of Section 422 of the Code shall be
considered a Non-Qualified Stock Option

 

5.3                                 Substitution of Stock Appreciation Rights. 
The Committee may provide in the Award Agreement evidencing the grant of an
Option that the Committee, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option, provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of shares of Stock for which such
substituted Option would have been exercisable.

 

ARTICLE 6

 

RESTRICTED STOCK AWARDS

 

6.1                                 Grant of Restricted Stock.  The Committee is
authorized to make Awards of Restricted Stock to any Eligible Individual
selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee.  All Awards of Restricted Stock shall
be evidenced by an Award Agreement.

 

6.2                                 Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock).  These restrictions may lapse separately or in combination at
such times, pursuant to such circumstances, in such installments, or otherwise,
as the Committee determines at the time of the grant of the Award or thereafter.

 

6.3                                 Forfeiture.  Except as otherwise determined
by the Committee at the time of the grant of the Award or thereafter, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be
forfeited; provided, however, that except as otherwise provided by Section 10.6,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of

 

11

--------------------------------------------------------------------------------


 

terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.

 

6.4                                 Certificates for Restricted Stock. 
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Committee shall determine.  If certificates representing shares of
Restricted Stock are registered in the name of the Participant, certificates
must bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, at its
discretion, retain physical possession of the certificate until such time as all
applicable restrictions lapse.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights.

 

(a)                                  A Stock Appreciation Right may be granted
to any Eligible Individual selected by the Committee.  A Stock Appreciation
Right shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose and shall be evidenced by an Award Agreement.

 

(b)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of a share of Stock on the date of exercise of the
Stock Appreciation Right over (B) the Fair Market Value of the Stock on the date
the Stock Appreciation Right was granted, and (ii) by the number of shares of
Stock with respect to which the Stock Appreciation Right is exercised, subject
to any limitations the Committee may impose.

 

7.2                               Payment and Limitations on Exercise.  Except
as otherwise provided in the Award Agreement, payment for the Stock Appreciation
Right may be made in cash or Stock, or in a combination thereof, at the sole
discretion of the Committee.  Payment shall be made in the manner and at the
time designated by the Committee.  As a general rule, the Stock Appreciation
Rights granted under the Plan are intended to comply with the so-called “stock
rights” exception to Code Section 409A described in Treas. Reg.
§1.409A-1(b)(5)(i)(B).  The Committee may in its discretion grant a SAR Award
pursuant to which a Participant can defer receipt of the cash or Stock payable
in exchange for such Stock Appreciation Rights.  Under these circumstances, the
SAR Award will be subject to Code Section 409A and the Award Agreement must
include any provisions needed to comply with the requirements of Code
Section 409A and regulations thereunder, or an exception to thereto.

 

ARTICLE 8

 

OTHER TYPES OF AWARDS

 

8.1                                 Performance Share Awards.  Any Eligible
Individual selected by the Committee may be granted one or more Performance
Share awards which shall be denominated in a number

 

12

--------------------------------------------------------------------------------


 

of shares of Stock and which may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.  In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Participant.

 

8.2                                 Performance Stock Units.  Any Eligible
Individual selected by the Committee may be granted one or more Performance
Stock Unit awards which shall be denominated in unit equivalent of shares of
Stock and/or units of value including dollar value of shares of Stock and which
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee (subject to Section 10.6).  In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Participant.

 

8.3                                 Performance Award.  Any Eligible Individual
selected by the Committee may be granted a Performance Award.    The value of
such Performance Awards may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any Performance
Period determined by the Committee.  In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the Participant.

 

8.4                                 Dividend Equivalents.

 

(a)                                  Any Eligible Individual selected by the
Committee may be granted Dividend Equivalents based on the dividends declared on
the shares of Stock that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the Committee. 
Such Dividend Equivalents shall be converted to cash or additional shares of
Stock by such formula and at such time and subject to such limitations as may be
determined by the Committee.  Unless otherwise provided by the Committee, no
adjustment shall be made in shares of Stock issuable under any Award on account
of cash dividends that may be paid or other rights that may be issued to the
holders of shares of Stock prior to their issuance under any Award.  The
Committee shall specify whether dividends or dividend equivalent amounts shall
be paid to any Participant with respect to the shares of Stock subject to any
Award that have not vested or been issued or that are subject to any
restrictions or conditions on the record date for dividends. Notwithstanding any
provision of this Section 8.4 to the contrary, the Committee shall not condition
the right to receive dividends or dividend equivalent amounts, directly or
indirectly, upon the exercise of any Option.  In addition, the Committee will
ensure that any right to dividend or dividend equivalent amounts that may be
paid in connection with the shares of Stock subject to any Award granted
hereunder complies with the requirements of Code Section 409A.

 

13

--------------------------------------------------------------------------------


 

(b)           Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.

 

8.5           Stock Payments.  Any Eligible Individual selected by the Committee
may receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant.  The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific criteria determined appropriate by the Committee, determined on
the date such Stock Payment is made or on any date thereafter.

 

8.6           Deferred Stock.  Any Eligible Individual selected by the Committee
may be granted an award of Deferred Stock in the manner determined from time to
time by the Committee.  The number of shares of Deferred Stock shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific criteria determined to be appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee.  Stock underlying a Deferred Stock award will not be issued until
the Deferred Stock award has vested, pursuant to a vesting schedule or criteria
set by the Committee.  Unless otherwise provided by the Committee, a Participant
awarded Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Deferred Stock Award has
vested and the Stock underlying the Deferred Stock Award has been issued.

 

8.7           Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Eligible Individual selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee.  At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall transfer to
the Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.  The Committee shall specify the purchase price, if any, to be paid
by the grantee to the Company for such shares of Stock.

 

8.8           Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, or Restricted Stock Units shall be set by the
Committee in its discretion.

 

8.9           Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock, unless otherwise permitted by applicable state law.

 

14

--------------------------------------------------------------------------------


 

8.10         Exercise upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments, or Restricted Stock Units shall only be exercisable or
payable while the Participant is an Employee, Consultant or a member of the
Board, as applicable; provided, however, that, subject to compliance with the
provisions of Section 15.14 below, the Committee in its sole and absolute
discretion may provide that an Award of Performance Shares, Performance Stock
Units, Dividend Equivalents, Stock Payments, Deferred Stock, Restricted Stock
Units or Other Stock-Based Award may be exercised or paid subsequent to a
termination of employment or service, as applicable, or following a Change of
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise.

 

8.11         Form of Payment.  Payments with respect to any Awards granted under
this Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

 

8.12         Award Agreement.  All Awards under this Article 8 shall be subject
to such additional terms and conditions as determined by the Committee and shall
be evidenced by an Award Agreement.

 

ARTICLE 9

 

PERFORMANCE-BASED AWARDS

 

9.1           Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation.  If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees or other Participants that are based on Performance Criteria
or Performance Goals but that do not satisfy the requirements of this Article 9.

 

9.2           Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

 

9.3           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the

 

15

--------------------------------------------------------------------------------


 

Committee shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

 

9.4           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.  In determining the
amount earned under a Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.  The payment of Performance-Based Awards shall be subject to
compliance with the provisions set forth in Section 15.14 below.

 

9.5           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE 10

 

PROVISIONS APPLICABLE TO AWARDS

 

10.1         Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

 

10.2         Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

16

--------------------------------------------------------------------------------


 

10.3         Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution.  The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.

 

10.4         Beneficiaries.  Notwithstanding Section 10.3, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

 

10.5         Stock Certificates; Book Entry Procedures.  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Board has determined, with advice of counsel,
that the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the shares of Stock are listed or traded. 
All Stock certificates delivered pursuant to the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or foreign jurisdiction, securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the

 

17

--------------------------------------------------------------------------------


 

Board, in its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Committee shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement or exercise of any Award, including a window-period limitation, as
may be imposed in the discretion of the Committee.

 

10.6         Full Value Award Vesting Limitations.  Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year) following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Full Value Awards may vest sooner upon a Change in Control, death or
disability; provided, further, however, that, notwithstanding the foregoing, the
Committee may make an award of up to and including 250,000 shares of Restricted
Stock to a member of the Board agreeing to serve as an interim Officer of the
Company and such award of Restricted Stock may vest in six months or upon the
occurrence of the vesting criteria specified by the Committee at the time the
Award is granted.

 

10.7         Paperless Administration.  In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 

ARTICLE 11

 

CHANGES IN CAPITAL STRUCTURE

 

11.1         Adjustments.

 

(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, other than an Equity Restructuring, the Committee shall make
such proportionate and equitable adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (i) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3); (ii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iii) the grant or exercise price per share for any outstanding
Awards under the Plan.  Notwithstanding the foregoing, (x) any adjustment
affecting an Award intended as Qualified Performance-Based Compensation shall be
made consistent with the requirements of Section 162(m) of the Code, (y) any
adjustment affecting an Award intended to be an Incentive Stock Option shall be
made consistent with the requirements of Section 424 of the Code and the
Treasury Regulations issued thereunder, and (z) any adjustment affecting an
Award subject to the requirements of Section 409A of the Code shall be made
consistent with the requirements of Section 409A of the Code.

 

18

--------------------------------------------------------------------------------


 

(b)           In the event of any transaction or event described in
Section 11(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

 

(i)            To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11(b) the Committee
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)          To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;

 

(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11(a) and 11(b):

 

(i)            The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, will be
proportionately and equitably adjusted.  The adjustments provided under this
Section 11.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

 

19

--------------------------------------------------------------------------------


 

(ii)           The Committee shall make such equitable adjustments, if any, as
the Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).

 

11.2         Acceleration upon a Change of Control.  Except as may otherwise be
provided in any Award Agreement or any other written agreement entered into by
and between the Company and a Participant, if a Change of Control occurs and a
Participant’s Options, Restricted Stock or Stock Appreciation Rights settled in
stock are not converted, assumed, or replaced by a successor, such Awards shall
become fully exercisable and all forfeiture restrictions on such Awards shall
lapse; and provided such Change of Control is a change in the ownership or
effective control of the Company or in the ownership of or a substantial portion
of the assets of the Company within the meaning of Section 409A of the Code,
then all Restricted Stock Units, Deferred Stock and Performance Stock shall
become deliverable upon the Change of Control.  Upon, or in anticipation of, a
Change of Control, the Committee may in its sole discretion provide for (i) any
and all Awards outstanding hereunder to terminate at a specific time in the
future and shall give each Participant the right to exercise such Awards during
a period of time as the Committee shall determine, (ii) either the purchase of
any Award for an amount of cash equal to the amount that could have been
attained upon the exercise of such Award or realization of the Participant’s
rights had such Award been currently exercisable or payable or fully vested
(and, for the avoidance of doubt, if as of such date the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’ s rights, then such Award may be
terminated by the Company without payment), (iii) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion
the assumption of or substitution of such Award by the successor or surviving
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of Shares and prices, or (iv) provide for payment of
Awards in cash based on the value of Stock on the date of the Change of Control
plus reasonable interest on the Award through the date such Award would
otherwise be vested or have been paid in accordance with its original terms, if
necessary to comply with Section 409A of the Code.

 

11.3         No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.

 

ARTICLE 12

 

ADMINISTRATION

 

12.1         Committee.  Unless and until the Board delegates administration of
the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such

 

20

--------------------------------------------------------------------------------


 

purposes the term “Committee” as used in this Plan shall be deemed to refer to
the Board.  The Board, at its discretion or as otherwise necessary to comply
with the requirements of Section 162(m) of the Code, Rule 16b-3 promulgated
under the Exchange Act or to the extent required by any other applicable rule or
regulation, shall delegate administration of the Plan to a Committee.  The
Committee shall consist solely of two or more Directors, each of whom qualifies
as (a) a Non-Employee Director and an “independent director” under the rules of
the principal securities market on which shares of Stock are traded, and (b) an
“outside director” pursuant to Code Section 162(m) and the regulations issued
thereunder.  Notwithstanding the foregoing:  (x) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Directors and for purposes of
such Awards the term “Committee” as used in this Plan shall be deemed to refer
to the Board, and (y) the Committee may delegate its authority hereunder to the
extent permitted by Section 12.5.  Appointment of Committee members shall be
effective upon acceptance of appointment.  The Board may abolish the Committee
at any time and revest in the Board the administration of the Plan.  Committee
members may resign at any time by delivering written notice to the Board. 
Vacancies in the Committee may only be filled by the Board.

 

12.2         Action by the Committee.  The Committee shall act in accordance
with its charter.  If the Committee does not have a charter, the majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by a majority of the Committee in lieu of a meeting, shall be deemed the
acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

12.3         Authority of Committee.  Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:

 

(a)           Designate Participants to receive Awards;

 

(b)           Determine the type or types of Awards to be granted to each
Participant;

 

(c)           Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;

 

(d)           Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards or take action
to cause any Award to fail to satisfy the requirements set forth in Section 409A
of the Code;

 

21

--------------------------------------------------------------------------------


 

(e)           Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)            Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(g)           Decide all other matters that must be determined in connection
with an Award;

 

(h)           Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

 

(i)            Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and

 

(j)            Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

12.4         Delegation of Authority.  To the extent permitted by applicable
law, the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder.  Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegatee.  At all times,
the delegatee appointed under this Section 12.5 shall serve in such capacity at
the pleasure of the Committee.

 

12.5         Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

ARTICLE 13

 

EFFECTIVE AND EXPIRATION DATE

 

13.1         Effective Date.  This Amended and Restated Plan is effective as of
the date the Plan is approved by the Company’s stockholders either:

 

 (a)          By a majority of the votes cast at a duly held stockholders
meeting at which a quorum representing a representing a majority of outstanding
voting stock is, either in person or by proxy, present and voting on the Plan;
or

 

 (b)          By a method and in a degree that would be treated as adequate
under Delaware law in the case of an action requiring stockholder approval.

 

22

--------------------------------------------------------------------------------


 

13.2         Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the Restatement
Effective Date.  Any Awards that are outstanding on the tenth anniversary of the
Restatement Effective Date shall remain in force according to the terms of the
Plan and the applicable Award Agreement.

 

ARTICLE 14

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1         Amendment, Modification, And Termination.  Subject to
Section 15.14, with the approval of the Board, at any time and from time to
time, the Committee may terminate, amend or modify the Plan; provided, however,
that (a) to the extent necessary and desirable to comply with any applicable
law, regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval is required for any amendment to the Plan
that (i) increases the number of shares available under the Plan (other than any
adjustment as provided by Article 11), (ii) permits the Committee to grant
Options with an exercise price that is below Fair Market Value on the date of
grant, (iii) permits the Committee to extend the exercise period for an Option
beyond ten years from the date of grant, or (iv) results in a material increase
in benefits or a change in eligibility requirements.  Notwithstanding any
provision in this Plan to the contrary, absent approval of the stockholders of
the Company, no Option may be amended to reduce the per share exercise price of
the shares subject to such Option below the per share exercise price as of the
date the Option is granted and, except as permitted by Article 11, no Option may
be granted in exchange for, or in connection with, the cancellation or surrender
of an Option having a higher per share exercise price.

 

14.2         Awards Previously Granted.  Except with respect to amendments made
pursuant to Section 15.14, no termination, amendment, or modification of the
Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1         No Rights to Awards.  No Participant, employee, or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.

 

15.2         No Stockholders Rights.  Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder of the Company with
respect to shares of Stock covered by an Award unless and until the Participant
becomes the record owner of such shares.

 

15.3         Withholding.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s employment tax obligations) required
by law to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan.  The Committee may in its discretion and in

 

23

--------------------------------------------------------------------------------


 

satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld.  Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months after such shares of Stock were
acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

 

15.4         No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.

 

15.5         Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

 

15.6         Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

15.7         Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

15.8         Expenses.  The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

 

24

--------------------------------------------------------------------------------


 

15.9         Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

15.10       Fractional Shares.  No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

15.11       Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

15.12       Government and Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required.  The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan.  If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

15.13       Governing Law.  The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

15.14       Section 409A.  To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Restatement Effective Date. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Restatement Effective Date the Committee determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Restatement Effective Date), the Committee may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.

 

25

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that the Plan was amended and restated by the Board of
Directors of Accuride Corporation on December 17, 2008, effective January 1,
2009.

 

Executed on this 29th day of December, 2008.

 

 

 

/s/ David K. Armstrong_

 

Corporate Secretary

 

26

--------------------------------------------------------------------------------